Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is recites the limitation "the second lateral direction of the first cleaning path" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,6,10,12,13,18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dooley et al. (US 2016/0353960).
Dooley et al. disclose a cleaning method of a cleaning robot 100, comprising:
the cleaning robot 100 moving forward 410 and along a first lateral direction to form a first cleaning path (fig.4a); the cleaning robot 100 moving backward to form a second cleaning path 420;
the cleaning robot 100 moving forward and along a second lateral direction to form a third cleaning path 430, wherein the second lateral direction is opposite to the first lateral direction (shown in fig. 4C); and the cleaning robot 100 repeatedly performing the first cleaning path, the second cleaning path, and the third cleaning path in turn (fig.4A-D; 6A-D). While the cleaning paths involve a fourth path (440,640), the claimed method includes “open” language “comprising” which does not preclude the fourth path. Fig.3 and fig.5 show repeating first, second, third path. Claim 1
Dooley et al. also disclose the third cleaning path 430,630 comprises a starting segment connected to the second cleaning path 420,620, and the starting segment is located between the first cleaning path 410,610 and the second cleaning path 420,620 (4C, 6C). Claim 2
Dooley et al. disclose the third cleaning path 430,630 intersects with the first cleaning path 410,610; the third cleaning path 430,630 further comprises an extended segment connected to the starting segment, and the extended segment is arranged to extend beyond the first cleaning path 410,610 (figs. 4C, 6C). Claim 3
Dooley et al. disclose the second cleaning path 420,620 moves along a second lateral direction (towards the right shown in fig.4B). Claim 6
Also, the second cleaning path 420,620 is a circular arc (figs. 4B,6B). Claim 10
The second cleaning path 620 at least partially overlaps with the first cleaning path 610 (Fig. 6B). Claim 12
Dooley et al. disclose in a forward direction the distance traveled by the first cleaning path 410 is greater than the distance traveled by the second cleaning path 420, and the distance traveled by the third cleaning path 430 is greater than the distance traveled by the second cleaning path 420 (figs.4A-4C). Claim 13
	Dooley et al. also disclose a cleaning robot 100 comprising a cleaning assembly 122, a controller 230 configured to enable the cleaning robot 100 to at least partially perform a cleaning method to form a cleaning track; and a drive system 110, configured to drive the cleaning robot 100 based on the cleaning track; wherein the cleaning method, comprising: the cleaning robot 100 moving forward and along a first lateral direction to form a first cleaning path 410,610; the cleaning robot moving backward to form a second cleaning path 420,620; the cleaning robot 100 moving forward and along a second lateral direction to form a third cleaning path 430,630, wherein the second lateral direction is opposite to the first lateral direction (figs. 4C,6C); and the cleaning robot 100 repeatedly performing the first cleaning path 410,610, the second cleaning path 420,620, and the third cleaning path in turn 430,630. While the cleaning paths involve a fourth path (440,640), the claimed method includes “open” language “comprising” which does not preclude the fourth path. Fig.3 and fig.5 show repeating first, second, third path. Claim 18
Dooley et al. also disclose the third cleaning path 430,630 comprises a starting segment connected to the second cleaning path 420,620, and the starting segment is located between the first cleaning path 410,610 and the second cleaning path 420,620 (4C, 6C). Claim 19
Dooley et al. disclose the third cleaning path 430,630 intersects with the first cleaning path 410,610; the third cleaning path 430,630 further comprises an extended segment connected to the starting segment, and the extended segment is arranged to extend beyond the first cleaning path 410,610 (figs. 4C, 6C). Claim 20
Allowable Subject Matter
Claims 4,5,7-9,11,14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A REDDING whose telephone number is (571)272-1276. The examiner can normally be reached M-F 6:00-2:00 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David Redding/Primary Examiner, Art Unit 3723